Decree affirmed with costs and expenses of the appeal to be allowed to the petitioner or her counsel in the discretion of the Probate Court. This is an appeal from a decree of the Probate Court which modified a decree for separate support, G. L. (Ter. Ed.) c. 209, § 32, as amended, by increasing the amount to be paid the petitioner for the support of the petitioner and a minor child. Section 32 provides that the court may revise and alter an order made under it or make a new order or decree, “as the circumstances of the parents or the benefit of the children may require.” The evidence is not reported but we have a report of material facts by the judge. Without reciting these findings in detail, we are of opinion that enough appears in the report of material facts to warrant a finding that in the circumstances of this case a modification of the original decree was justified. Whitney v. Whitney, 325 Mass. 28.